t c summary opinion united_states tax_court doris simmons-brown and joe brown petitioners v commissioner of internal revenue respondent docket no 21636-13s filed date doris simmons-brown and joe brown pro sese david j neuman for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether joe brown petitioner was engaged in a passive real_estate activity with respect to a rental property for and and whether petitioners are liable for the accuracy- related penalties under sec_6662 for the years in issue background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference at the time the petition was filed petitioners resided in new york during the years in issue petitioner operated a small contracting business and was also a student petitioner spent approximately hours per week working as a contractor or approximately hours a year continued internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure doris simmons-brown petitioner’s wife owns a four-floor multifamily house located pincite lefferts place in the clinton hill neighborhood of brooklyn new york petitioner does not own any interest in this property the first unit comprises the first two floors of the property the second unit comprises the third floor of the property and the third unit comprises the fourth floor of the property the common areas include the basement the boiler room the front and back yards the foyer and the stairway to the tenants’ apartments on the third and fourth floors petitioners and their family reside in the first unit of this property and rent out the remaining two units petitioner performed work on the rental portion of the property throughout the years in issue consisting mainly of cleaning and making extensive repairs petitioner received occasional assistance in repairing the property from his son and from a homeless man named dominic petitioner maintained a contemporaneous log of the time that he spent on the rental property in response to respondent’s concerns that this log included time petitioner spent on the portion of the property occupied by his family and on the common areas petitioner doris simmons- brown prepared a spreadsheet for trial that removed the time petitioner spent on his residence and one-third of the time petitioner spent on the common areas on their and federal_income_tax returns petitioners reported rental income and claimed rental expense deductions as follows item rental income rental expenses lo sec_2010 dollar_figure big_number big_number dollar_figure big_number big_number the losses were claimed against nonpassive_income in a notice_of_deficiency respondent determined that portions of the claimed and loss deductions with respect to petitioner’s rental real_estate activity were subject_to the passive_activity_loss limitations under sec_469 respondent also determined that petitioners failed to report unemployment_compensation for and determined accuracy-related_penalties under sec_6662 for both the years in issue petitioners stipulated that they received the unemployment_compensation in discussion i burden_of_proof in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii passive_activity_loss sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a real_estate_professional exception to per se passive categorization rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however pursuant to sec_469 the rental_activity of a taxpayer is not treated as a per se passive_activity if the taxpayer satisfies the requirements of sec_469 a taxpayer meets those requirements if he or she establishes the following i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements for purposes of the preceding sentence activities in which a spouse materially participates shall be determined under subsection h for purposes of sec_469 a taxpayer is treated as materially participating in an activity if the taxpayer participates in the activity for more that hours each year see sec_1_469-5t temporary income_tax regs fed reg date petitioner worked for hours per year in his construction business and as discussed below more than hours per year on the rental_activity therefore petitioner materially participated in both activities during the years in issue for purposes of the requirement in sec_469 a real_property_trade_or_business includes construction and reconstruction sec_469 since all personal services petitioner performed in trades_or_businesses during and were performed either in the rental_activity or in his sole_proprietor construction business all were performed in real_property trades_or_businesses in which he materially participated therefore petitioner meets the requirement in sec_469 for both years for purposes of the requirement in sec_469 a real_property_trade_or_business also includes construction or reconstruction sec_469 since petitioner worked for hours per year in his construction business and as discussed below more than hours per year on the rental_activity he meets the 750-hour requirement of sec_469 for both years because petitioner meets the requirements of sec_469 and ii for both years petitioner’s rental_activity is not a per se passive_activity b material_participation since petitioner’s rental_activity is not a per se passive_activity it is not a passive_activity if petitioner materially participated in it see sec_469 the same 500-hour-per-year test applies under both sec_469 and b in determining whether petitioner materially participated in the activity see sec_1_469-5t temporary income_tax regs supra rental activity--2010 as previously mentioned petitioner doris simmons-brown prepared a spreadsheet for trial documenting the time petitioner spent working on the rental property according to the spreadsheet petitioner claimed to have spent a total of big_number hours working on the rental property in also as previously mentioned petitioner provided a contemporaneous activity log documenting the amount of time that he spent on the rental property respondent asserts that the contemporaneous activity log improperly includes time that petitioner spent on repairs to his residence and on repairs and maintenance to the common areas that benefited petitioner’s family’s portion of the building as well as the tenants’ portion of the building respondent asserts that the spreadsheet is inconsistent with the contemporaneous activity log we used petitioner’s contemporaneous activity log to calculate the amount of time that he spent on the rental property we included the amount of time petitioner recorded in his contemporaneous activity log for the work related to the tenants’ apartments and two-thirds of the amount of time petitioner recorded in his contemporaneous activity log for the work related to the common areas on the the total on the adding machine tape attached to the spreadsheet is big_number hours but includes work for only months the total is big_number hours if all months are included when she prepared the spreadsheet for trial petitioner doris simmons- brown removed one-third of the time spent on the common areas as maintenance to her family’s residence respondent asserted that some of this time was purely personal but did not propose a different allocation percentage nor present any evidence on this point petitioner explained that the tenants use the common areas in addition much of the time spent on the common areas was for the public continued basis of these calculations we conclude that petitioner spent big_number hours performing services with respect to the rental_activity for because the big_number hours meets the more-than-500-hour requirement of sec_1_469-5t temporary income_tax regs supra petitioner meets this requirement for the taxable_year accordingly petitioner materially participated in the rental real_estate activity for and petitioner’ sec_2010 rental real_estate activity was not a passive_activity rental activity--2011 according to the prepared spreadsheet petitioner claimed he spent big_number hours working on the rental property in we used petitioner’s contemporaneous activity log to calculate the amount of time that petitioner spent on the rental property in the same manner as we did for on the basis of continued foyer and the hallway and steps leading to the apartments on the third and fourth floors on the basis of this record we conclude that two-thirds of the time spent on the common areas is an appropriate allocation as the time that petitioner spent working on the rental property from march to date petitioner spent hours repairing extensive damage to the ceiling of the public corridor on the third and fourth floors caused by a tenant’s carrying his bicycle on his shoulder because the damage was caused by a tenant and was in the part of the public corridor exclusively used by the tenants we allocated all of these hours as time that petitioner spent on the rental property these calculations we conclude that petitioner spent hours performing services with respect to the rental_activity for because the hours meets the more-than-500-hour requirement of sec_1_469-5t temporary income_tax regs supra petitioner meets this requirement for the taxable_year accordingly petitioner’ sec_2011 rental real_estate activity was not a passive_activity iii accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id for respondent determined that the rental_activity was a passive_activity and that petitioners did not report dollar_figure of unemployment_compensation we conclude that the rental_activity was not a passive_activity for petitioners stipulated that they received the unemployment_compensation at trial petitioner asserted that he was not aware that unemployment_compensation is taxable the underpayment of the tax required to be shown on petitioners’ return for the taxable_year is attributable to negligence because petitioners failed to report the unemployment_compensation it is not clear whether the underpayment for is also the result of a substantial_understatement_of_income_tax because we conclude that the rental_activity was not a passive_activity for in any event we conclude that the underpayment_of_tax was due to negligence see sec_6662 respondent’s burden of production has been satisfied see sec_7491 accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the accuracy-related_penalty should not be imposed with respect to the underpayment because they acted with reasonable_cause and in good_faith or for some other reason see sec_6664 rule a 116_tc_438 petitioners claimed that they were unaware that unemployment_compensation is taxable a taxpayer’s ignorance of the law is no excuse for failure to comply with it 142_tc_151 139_tc_1 petitioners offered no other argument or evidence to show that there was reasonable_cause for not including the compensation in income and that they acted in good_faith with respect to the underpayment respondent’s determination of an accuracy-related_penalty under sec_6662 for is sustained with respect to the portion of the underpayment resulting from the exclusion of the unemployment_compensation the sole issue for is whether the rental_activity was a passive_activity all other adjustments for were computational as a result of respondent’s determination that the rental_activity was a passive_activity we conclude that the rental_activity was not a passive_activity for therefore there is no underpayment of the tax required to be shown on petitioners’ tax_return for and thus no sec_6662 accuracy-related_penalty for we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
